MEMORANDUM **
Hesham El-Mosalamy appeals pro se the district court’s grant of attorney’s fees in his Title VII action alleging that Loma Linda University Medical Center (“LLUMC”) discriminated against him in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s award of attorney fees to a prevailing defendant under 42 U.S.C. § 2000e-5(k). EEOC v. Bruno’s Restaurant, 13 F.3d 285, 287 (9th Cir.1993). We affirm.
Because El-Mosalamy’s discrimination claims were frivolous, the district court did not abuse its discretion in awarding attor*484neys’ fees to LLUMC. See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 420-22, 98 S.Ct. 694, 54 L.Ed.2d 648 (1978).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.